Order entered February 7, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01236-CR

                          AMBER RENEE GUYGER, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F18-00737-Q

                                          ORDER
       Before the Court is court reporter Kendra Thibodeaux’s February 6, 2020 second request

for additional time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record due by March 9, 2020.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE